61 Wis.2d 282 (1973)
212 N.W.2d 117
GROVER, Plaintiff in error,
v.
STATE, Defendant in error.
No. State 16.
Supreme Court of Wisconsin.
Submitted October 31, 1973.
Decided November 27, 1973.
*283 For the plaintiff in error the cause was submitted on the brief of Howard B. Eisenberg, state public defender, and Ronald L. Brandt, assistant state public defender.
For the defendant in error the cause was submitted on the brief of Robert W. Warren, attorney general, and James P. Altman, assistant attorney general.
Submitted under sec. (Rule) 251.54 October 31, 1973.
BEILFUSS, J.
The plaintiff in error principally challenges (1) the trial court's rulings which allowed the state to recall witnesses after the state had rested and the plaintiff in error had made motion to dismiss upon the ground of the insufficiency of the proof of the charge, and (2) the sufficiency of the evidence to sustain the finding of guilt as to attempted first-degree murder.
We have examined the trial record, the postconviction motion record, including the extensive memorandum opinion by the trial court, and the briefs of counsel. We find no abuse of discretion by the trial court in allowing the state to introduce additional testimony after it rested. Sec. 972.10 (3), Stats. We further conclude the evidence was sufficient to permit the jury to find, beyond reasonable doubt, that the defendant was guilty of both counts of attempted first-degree murder. Lock v. State (1966), 31 Wis. 2d 110, 114, 115, 142 N. W. 2d 183.
*284 We have found no abuse of discretion, no error, nor any other adequate basis for ordering a new trial in the interest of justice under sec. 251.09, Stats.
By the Court.Judgment and order affirmed.